                                                                              1816-CV19880

   IN THE 16TH JUDICIAL CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                            AT KANSAS CITY

 ANDY DOOHAN, individually and
 on behalf of all others similarly situated,

                           Plaintiff,                 Case No.:

 vs.

 CTB INVESTORS, LLC                                   Division:
 d/b/a PBR BIG SKY COWBOY BAR
 Serve at Registered Agent:
     CSC-Lawyers Incorporating Service
     Company                                          JURY TRIAL DEMANDED
     221 Bolivar Street
     Jefferson City, MO 65101

                           Defendant.


                    CLASS ACTION PETITION FOR DAMAGES {Xl}

       Plaintiff Andy Doohan, individually and on behalf of all others similarly situated, brings

this action against Defendant CTB INVESTORS, LLC d/b/a PBR Big Sky Cowboy Bar ("PBR")

to secure redress for PBR's practice of sending text messages to cellular telephone numbers in

violation of the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. § 227, et seq. Plaintiff,

for his class action Petition, alleges as follows based upon personal knowledge as to himself and

his own acts and' experiences, and as to all other matters, upon information and belief, including

investigation conducted by counsel:

                              PARTIES, JURISDICTION, AND VENUE

       1.      At all times relevant hereto, Plaintiff Doohan has been a resident of Jackson

County, Missouri.

       2.      Defendant PBR is a Missouri limited-liability company with its principal place of

business at 1323 Walnut Street, Kansas City, Missouri 64105.



                                                                                       A
       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 1 of 27
                                                                                                            m




       3.      Defendant PBR can be setved through its registered agent CSC-Lawyers

Incorporating Service Company, 221 Bo'livar Street, Jefferson City, Missouri 65101.

       4.       Pursuant to RSMo § 506.500, jurisdiction is proper in this Court because Defendant

has transacted business in Jackson County, Missouri and/or because the tortious acts complained

of in this Petition occurred in Jackson County, Missouri.

       5.       Pursuant to RSMo § 508.010, venue is proper in this Court because the tortious acts

complained of herein arose and took place within Jackson County, Missouri, the transactions at

issue or some part of the transactions took place within Jackson County, Missouri, and/or Plaintiff

was first injured in Jackson County, Missouri.

        6.      Further, jurisdiction and venue are proper pursuant to 47 U.S.C. § 227(b)(3), which

grants state courts jurisdiction over actions alleging violations of 47 U.S.0 § 227. On information

and belief, PBR has sent the same or similar text messages complained of by Plaintiff to others

within this judicial district, such that a substantial portion of the events giving rise to this cause of

action occurred here.

        7.      In addition, PBR also transacts significant amounts of business within this district,

solicits customers here, directs telephone calls and text messages here — including to the cellular

telephone numbers of Plaintiff and others with area codes specific to Jackson County, Missouri,l

and enters into consumer and business contracts here, thereby subjecting it to the jurisdiction of

this Court.




        See Lowe v. CVS Pharmacy, Inc., 233 F. Supp. 3d 636, 643 (N.D. M. 2017) (placing a call to a
        phone number with an Illinois-affiliated area code constitutes "purposeful direction" warranting
        the Court's exercise of jurisdiction) (citing Keim v. ADF Midatlantic, 199 F. Supp. 3d 1362, 1370
        (S.D. Fl. 2016) (collecting cases)).

                                                    2


       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 2 of 27
                                     NATURE OF THE ACTION

       8.      PBR is a drinking establishment.

       9.      Between July 30, 2014 and April 4, 2018, in order to advertise and market its

products and services, to increase revenue, to expand its customer base, and to pursue other

marketing objections, PBR caused advertising and/or telemarketing text messages to be sent to the

cellular telephones of Plaintiff and the putative class members in violation of the TCPA.

       10.     Specifically, PBR (either directly or through a third-party telemarketer) sent

unsolicited text messages to the cellular telephones of Plaintiff and the putative class members

promoting specials and events at the PBR and encouraging Plaintiff and the putative class members

to visit PBR with their friends or associates.

       11.     By sending the text messages at issue in this Petition, PBR has caused Plaintiff and

the putative class members (as defined herein) actual harm.

       12.     On information and belief, PBR routinely sends these text messages despite the fact

that Plaintiff and the putative class members:

               (a)     never provided prior express consent in writing, or otherwise, for PBR to

                       send advertising or telemarketing text messages to their cellular telephone

                       numbers; and/or

               (b)     never provided prior express consent in writing, or otherwise, for PBR to

                       send text messages to their cellular telephone numbers using an automatic

                       telephone dialing system (as defined by the TCPA).

       13.     PBR also sent such advertising and/or telemarketing text messages to Plaintiff and

other putative class members even though it failed to establish written policies and procedures to

ensure compliance with the national and/or internal do-not-call rules and regulations, and train its



                                                  3

       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 3 of 27
                                                                                                               m
                                                                                                               m
                                                                                                              ~
                                                                                                         ~   .o
                                                                                                              Z~
                                                                                                              C)
                                                                                                               w
                                                                                                              1:~E_
                                                                                                                m

staff in compliance with such policies and procedures.                                                         ~.
                                                                                                               ~
        14.    Plaintiff, on his own behalf and on behalf of all others similarly situated, brings the         ~
                                                                                                               U)
                                                                                                               0
                                                                                                               ~
instant lawsuit seeking an injunction requiring PBR to cease all unsolicited text message activities           ~
                                                                                                               Sll
                                                                                                               D
and for an award of statutory damages to Plaintiff and members of the putative class under the                 ~
                                                                                                               ~
TCPA.                                                                                                         ``
                                                                                                               L
                                                                                                               C
                    THE TELEPHONE CONSUMER PROTECTION ACT OF 1991                                             `<
                                                                                                               c,o
                                 47 U.S.C. § 227, et seq.                                                     P
                                                                                                               N
                                                                                                               O_

        15.    Advancements in telephone dialing technology since the 1980s and 90s have made                  00
                                                                                                               0
                                                                                                               V
reaching a large number of consumers by telephone easier and more cost-effective. However, this                N
                                                                                                               -o
technology has also brought with it an onslaught of unsolicited robocalls, spam text messages, and             ~

junk faxes that intrude on individual privacy and waste consumer time and money.

        16.    Senator Hollings, sponsor of the TCPA, described such marketing practices as "the

scourge of modern civilization, they wake us up in the morning; they interrupt our dinner at night;

they force the sick and elderly out of bed; they hound us until we want to rip the telephone out of

the wall:' 137 Cong. Rec. 30, 821 (1990).

        17.    The FCC recently noted, "every month, U.S. consumers are bombarded by an

estimated 2.4 billion robocalls:' In the Matter of Advanced Methods to Target and Eliminate

Unlawful Robocalls, Notice of Proposed Rulemaking, Statement of Chairman Pai, 32 FCC Rcd.

2306, 2331 (2017) (emphasis added). That number has since increased to an estimated 2.5 billion

robocalls per month as of October 2017?

        18.    In response to these unwanted telephone calls, text messages, and junk faxes, the



z       See In the Matter of Advanced Methods to Target and Eliminate Unlawful Robocalls, Report and
        Order and Further Notice of Proposed Rulemaking, Statements of Commissioners Clyburn and
        Rosenworcel, 32 FCC Rcd. 9706, 9756 & 9759 (2017).


                                                  0


        Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 4 of 27
federal government and numerous states have enacted legislation to combat these widespread

telemarketing abuses. As Congress recognized:

               Many customers are outraged over the proliferation of intrusive,
               nuisance calls to their homes from telemarketers. ... Banning such
               automated or prerecorded telephone calls to the home, except when
               the receiving party consents to receiving the call or when such calls
               are necessary in an emergency situation affecting the health and
               safety of the consumer, is the only effective means of protecting
               telephone consumers from this nuisance and privacy invasion.

Pub. L. No. 102-243 §§ 2(6) &(12) (1991), codified at 47 U.S.C. § 227 (emphasis added) 3

       19.     As is relevant here, the TCPA prohibits "mak[ing] any call (other than a call made

for emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone

number assigned to a... cellular telephone service, ..." 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R.

§ 64.1200(a)(1).

       20.     For purposes of the TCPA, "[a] text message to a cellular telephone ... qualif[ies]

as a`call' within the compass of § 227(b)(1)(A)(iii):' Campbell-Ewald Co. v. Gomez, 136 S. Ct.

663, 667 (2016) (citation omitted) 4

       21.     "Automatic telephone dialing system" ("ATDS") refers to any equipment that has

the "capacity to dial numbers without human intervention[.]" Griffith v. Consumer Portfolio Serv.,

Inc., 838 F. Supp. 2d 723, 726 (N.D. Ill. 2011) (citing In re Rules & Regulations Implementing the




3      See also Zean v. Fairview Health Servs., 858 F.3d 520, 522-23 (8``1 Cir. 2017) ("Recognizing that
       automated calls are often a nuisance and an invasion of privacy, Congress passed the TCPA to
       balance individuals' privacy rights, public safety interests, and commercial freedoms of speech and
       trade.") (internal citations and quotation marks omitted).
4      See also In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
       1991, Order, 30 FCC Rcd. 12484, 12485, yJ 3(2016) (the TCPA's prohibition on robocalls
       "encompasses both voice and text calls, including short message service (SMS) calls and text calls
       and text calls made using Internet-to-phone technology, ...").

                                                   C

       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 5 of 27
                                                                                                       L   I




TCPA of 1991, 18 FCC Rcd. 14014, 14092, 5 132 (2003) ("2003 TCPA Order")).

       22.     In 2012, the FCC — the agency tasked with promulgating the implementing

regulations of the TCPA — revised its TCPA rules to require prior express written consent before

initiating a telephone call "that includes or introduces an advertisement or constitutes

telemarketing[.]" 47 C.F.R. § 64.1200(a)(2); In re Joint Petition filed by Dish Network, LLC, 28

FCC Rcd. 6574, 6589,5 37 & fn. 113 (2013) ("Dish Network Ruling")

       23.     According to FCC regulations, "prior express consent" must (i) be in writing; (ii)

be signed by the person providing the consent; (iii) clearly authorize the calling party to use an

ATDS or artificial or pre-recorded voice; (iv) specify the telephone number to which the person is

consenting to be called; and (v) not be a condition of purchasing any goods or services. In the

Matter of Rules and Regulations Implementing the TCPA of 1991, FCC Report and Order, 27 FCC

Rcd. 1830, 1843, 5 32 (2012) ("2012 TCPA Order").

       24.     In 2003, the FCC adopted a national do-not-call registry to provide consumers with

an option to prohibit unwanted telemarketing solicitations. 2003 TCPA Order at 14034-35, q 28.

       25.     The FCC rules also prohibit any person or entity from initiating a telemarketing

solicitation to any "residential telephone subscriber who has registered his or her telephone number

on the national do-not-call registry of persons who do not wish to receive telephone solicitations

that is maintained by the Federal Government." 47 C.F.R. § 64.1200(c)(2). For purposes of this

provision of the TCPA, wireless subscribers who are registered on the national do-not-call list are

presumed to be "residential subscribers:' 2003 TCPA Order at 14038-39, q 36.

       26.     The FCC rules also require telemarketers to maintain a company-specific internal

do-not-call list, to immediately record a consumer's do-not-call request, and to cease any further

telemarketing calls within thirty days of such request. 47 C.F.R. § 64.1200(d)(3).



                                                 C


       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 6 of 27
          27.   The FCC's regulations define "advertisement" as "any material advertising the

commercial availability or quality of any property, goods, or services." 47 C.F.R. § 64.1200(f)(1).

Whether a call is an "advertisement" depends on the content of the material. Golan v. Veritas

Entm't, LLC, 788 F.3d 814, 820 (8t' Cir. 2015).

          28.   "Telemarketing" is defined as "the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person." 47 C.F.R. § 64.1200(f)(12). The "telemarketing" inquiry

focuses on the purpose of the telephone call or message, rather than its content. Golan, 788 F.3d

at 820.

          29.   The FCC has also made rulings regarding the TCPA's vicarious liability standards

as they relate to telemarketing. As early as 1995, the FCC stated that "[c]alls placed by an agent

of the telemarketer are treated as if the telemarketer itself placed the call: ' In re Rules and

Regulations Implementing the TCPA of 1991, 10 FCC Rcd. 12391, 12397 (1995) .

          30.   The FCC has also clarified that vicarious liability is imposed under federal common

law principles of agency for violations of either sections 227(b) or (c) that are committed by third-

party telemarketers. Dish Network Ruling at 6580 &5 18.

          31.   The TCPA provides for injunctive relief and the greater of actual damages or $500

per violation, which may be trebled where defendant's conduct was done willfully or knowingly.

47 U.S.C. §§ 227(b)(3) and (c)(5).

                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

          32.   Between July 30, 2014 and Apri14, 2018, PBR and/or its agents utilized an ATDS

to send text messages to the wireless telephone numbers of Plaintiff and the putative class

members .



                                                  7

          Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 7 of 27
       33.     Specificaily, the hardware anrl software used by PBR and/or its agents has the
                                                f

capacity to generate and store r-atirJ.om numbers, or store lists of telephone numbers, and to dial

those numbers, en masse, i,n aii automated fashion vvithout human intervention.

       34.     Plaintiff and the putative class never provided prior express consent, in writing or

otherwise, for PBR to send autodialed, advertisitrg, and/or telemarketing text messages to their

cellular telephone numbers.

       35.     PBR (i) requires consuzners ox businesses to provide their telephone numbers as a

condition of providing happy-hour goods and serviCes, (ii) does not advise consumers or

businesses it intends to send autodialed, advertising, wid/or telemarketing text messages to their

cellular telephone number, and (iii) does not obtain prior express consent, written or otherwise, to

send autodialed, advertising9 and/or telemarketing text messages to the consumer's or business's

cellular telephone numbe,r.

       36.     When PBR obtains the cellular telephone -n.umber of a consumer or business, it adds

it to a stored list of numbers to whieh PBR and/or its agents repeatedly send autodialed, advertising,

and/or telemarketing text messages.

       37.     PBR's text messages are sent with equipnient having the capacity to dial numbers

without human intervention, the equipment is unattended by human beings, and the equipment

does, in fact, send text messages automatically, i.e., without human intervention.

       38.     The equipment employed by PBR and/or its agents not only has the capacity to

store or produce telephone numbers to be called using a random or sequential number generator

(and to dial such numbers) but was programmed to sequentially or randomly access stored

telephone numbers to automatically send text messages to those numbers.

       39.     The text messages sent by PBR to Plaintiff and the putative class were made for a



                                                    E;3


       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 8 of 27
commercial purpose in that they contain its brand name and location, they promote specials and

events at PBR, and/or they encourage Plaintiff and the putative class members to visit PBR with

their friends or associates.

       40.      PBR's text messages are advertisements and/or constitute telemarketing as defined

by the TCPA.

       41.      Not only does PBR fail to obtain prior express consent before sending such text

messages, PBR's text messages do not provide a way of opting out of future text messages.

       42.     PBR's text messages do not sufficiently identify the name of the individual caller,

and do not provide a(working) telephone number or address at which the person or entity may be

contacted.

        43.     PBR sent such advertising and/or telemarketing text messages without first

establishing written policies or procedures to ensure compliance with the national and/or internal

do-not-call rules and regulations, as required by 47 C.F.R. § 64.1200(d), and PBR failed to train

its staff in compliance with any such policies and procedures 5

        44.     On information and belief, many of PBR's text messages were sent within 12

months of one or more prior text messages, and PBR lacks an adequate system for preventing the

transmission of numerous automated text messages to the same telephone number.

        45.     PBR is aware that the above-described text messages are being sent to consumers

and businesses without their prior express consent, but PBR willfully continues to send them

anyways.



5       On May 21, 2018, Plaintiff requested that PBR provide his attorneys with a copy of any written
        policies and procedures that PBR had established and implemented and/or instituted as of (1)
        August 1, 2014, (2) February 13, 2018, and (3) Apri14, 2018, to ensure compliance with the TCPA,
        but Defendant did not respond to Plaintiff's request.



                                                   E

       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 9 of 27
       46.     Plaintiff and the putative class members Iiave been substantially damaged by PBR's

repeated text messages6 — their privacy was invaded.; tktey were annoyed and inconvenienced; the

repeated text messages intruded upon their. seclusion and interfered with the exclusive use of their

property; they were charged out of por1ket cellular airtirne minutes for the text messages and

cellular data for services related to the text message content;' the ATDS calls intruded upon and

occupied the capacity of the cellular phbnes of Plairitiff and the class members, depleted and/or

reduced the lifespan of their cellular phone batteries, 8 caused Plaintiff and the class members to

incur the costs of electricity to recharge their phones;9 and, on information and belief, PBR's

repeated text messages have caused unwanted use,: damage and/or depletion of their property,

including, but not limited to, a redu,ction: in Ae lifespan of their LCD screens, speakers, vibration

motors, and other hardware and/or electronic components.




6      See Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037,1043 (91' Cir. 2017) (allegations of
       "[u]nsolicited phone calls or text messages ;.. invade the privacy and disturb the solitude of their
       recipients" and are sufficient to confer Article III standing); Susinno v. Work Out World Inc., 862
       F.3d 346 (31d Cir. 2017) (same); Williams v. zZounds Music, L.L.C., No. 16-cv-940 (W.D. Mo.
       Feb. 28, 2017) (same) (citing Van Patten); Hunsinger v. Gordmans, Inc., No. 16-cv-162, 2016 WL
       7048895 (E.D. Mo. Dec. 5, 2016) (same).
'      See In re Rules Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Red. 559, 562, q 7
       (2008) ("wireless customers are charged for incoming calls whether they pay in advance or after
       the minutes are used."); see also Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637 (7t'' Cir.
       2012) (recipients are damaged because they are charged "out of pocket" cellular airtime minutes);
       Lee v. Credit Mgmt., LP, 846 F. Supp. 2d 716, 729 (S.D. Tx. 2012) (Plaintiff's statement that he
       pays a third-party provider for cellular phone services is sufficient to show that an individual was
       charged for the calls); Warnick v. Dish Network LLC, No. 12-cv-01952 (D. Co. Sep. 30, 2014)
       ("users of cellular telephone numbers are indeed charged for incoming calls, regardless of whether
       they incur any additional charges for such calls.").
8      See e.g., Apple Ine., Battery Servicing and Recycling, http://www.apple.com/batteries/service-and-
       recycling ("All rechargeable batter}es have a limited lifespan ... Your own battery's lifespan will
       vary depending on how you use yottr device ...").
9      See Mey v. Got Warranty, supra fn. 2, 193 F. Supp. 3d at 645-47 (Intangible harms include
       "intrusion upon and occupation of the plaintiff's cell phone. ... [and] intrusion upon another
       person's computerized electronic equipment ..." 'Tangible harms, including the cost of electricity,
       "[w]hile certainly small, [are] real, and the cumuldtive effect could be consequential.").

                                                   10


       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 10 of 27
                    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF I)OOIiAN

       47.     At all times relevant hereto, Plaintiff Doohan has paid a third-party provider for

cellular telephone service and cellular data service on his personal cellular telephone, which has

an area code specific to western Missouri, ending in "4182".

       48.     Plaintiff Doohan never provided PBR with prior express consent, written or

otherwise, to send autodialed, advertising, and/or telemarketing text messages to his cellular

telephone number.

       49.     On multiple occasions, PBR and/or its agents caused text messages to be sent,

automatically and without human intervention, to Plaintiff's cell phone. The text messages

contained PBR's brand name and location, promoted specials and events at PBR, and/or

encouraged Plaintiff to visit PBR with his friends or associates.

       50.     The text messages sent by PBR to Plaintiff were made for a commercial purpose

and are advertisements andlor constitute telemarketing as defined by the TCPA.

       51.     PBR did not provide Plaintiff and the class members with notice that it intended to

send multiple autodialed, advertising, and/or telemarketing text messages to their cellular

telephone numbers; and Plaintiff and the class members never provided express consent iri writing,

or otherwise, for PBR to send such text messages to their cell phones.

                                  CLASS ACTION ALLEGATIONS

       52.     Plaintiff restates and incorporates by reference all paragraphs of this Petition,

including all subparagraphs thereof.

       53.     As to Count I for violation of the TPCA (the "227(b)(1)(A)(iii) Class"), Plaintiff

brings this action on behalf of himself and on behalf of a putative class defined as:

               All persons and entities within the United States to whom PBR (or
               a third party on PBR's behalf) sent a text message to their cellular


                                                 11

      Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 11 of 27
                                                                                                      m
                                                                                                      m
                                                                                                      n
                                                                                                      -~
                                                                                                      o
                                                         ,                                            o

                                         •„ .                                                         ~


               or wireless telephone,..pron7u6ng special pr-icing or events at PBR,                   ~
               between July 30, 2014 and'Al1ri14, 2018.                                               ~
                                                                                                      w
                                                             ..                                       C).
                                                                                                      ~
       54.     As to Count II for violation of the TPCA (the "64.1200(d) Class"), Plaintiff brings    o

this action on behalf of himself and on behalf of a putative class defined as:                        ~
                                                                                                      (n
                                                .                                                     ~

               All persons within the United States to whom, between July 30,                          ~
               2014 and Apri14, 2018, P$R (or a third party.on PBR's behalf) sent                     ~
               more than one text message promoting special pricing or events at                       L
               PBR, within any twelve=month- period.                                                  K~
                                                                                                      Q

       55.     Excluded from the above;•defined classes are PBR, any entity in which PBR has a        o
                                                                                                      00

controlling interest, PBR's officers, diiectors, and employees, PBR's counsel, any persons or         ~
                                                                                                      N
                                                                                                      N
entities who have previously settled a TCP'A claim with PBR, the Court and Court personnel, and       ~

Plaintiff's counsel.

       56.     Numerosity — Mo. R. Ch,: P. 52.08L1(1); Fed. R. Civ. P. 23(a)(1). Plaintiff does

not know how many members are in the putative class but believes them to be in the tens of

thousands, if not more. On information and belief, the nurnber of class members is so numerous

that their individual joinder is impracticable. The precise number of putative class members and

their phone numbers can be obtained from information and records in the possession and control

of PBR or third parties acting on PBR's Iiehalf.

       57.     Existence and Predominance of Common Questions of I,aw and Fact — Mo. R.

Civ. P. 52.08(a)(2) & 52.08(b)(3)t Fed. R. Civ. P. 23(a)(2) & 23(b)(3). Common questions of

law or fact exist as to all members within the putative class and predominate over any questions

solely affecting any individual member. T hc predominating common legal and factual questions,

each of which may also be certified under 1Vloe R. Civ, P. 52.08(c)(4) or Fed. R. Civ. P. 23(c)(4),

include the following:

               (a)       Whether PBR arlcl/or its agentg used an automatic telephone dialing system



                                                    12



       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 12 of 27
            to send text messages;

      (b)   Whether the equipment used by PBR, or a third party on PBR's behalf, has

            the capacity to send text messages automatically, i.e., without human

            intervention;

      (c)   Whether PBR's text messages are advertisements;

      (d)   Whether PBR's text messages constitute telemarketing;

      (e)   Whether PBR requires its customers provide their telephone numbers as a

            condition of providing goods and services;

      (f)   Whether PBR advised Plaintiff and the class members that it intended to

            send autodialed, advertising, and/or telemarketing text messages to their

            cellular telephone numbers;

      (g)   VVhether PBR obtained the prior express consent, written or otherwise, to

            send autodialed, advertising, and/or telemarketing text messages to the

            cellular telephone numbers of Plaintiff and the class members;

      (h)   Whether PBR's text messages were sent for an emergency purpose;

      (i)   Whether PBR's text messages were sent willfully or knowingly;

      (j)   Whether PBR (i) established and implemented written procedures to

            comply with the internal do-not-call rules; (ii) trained its personnel in

            procedures established pursuant to the internal do-not-call rules; (iii)

            maintained an internal list of telephone numbers PBR may not contact; (iv)

            employed a version of the internal do-not-call list containing numbers

            updated no more than 30 days prior to the date any call is made, and (v)

            maintained records documenting this process; and/or



                                     13

Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 13 of 27
                                                                                                               m
                                                        -         •                                            m
                                                                                                               ~
                                                                                                               =~
                                       .                                                                  °   •o
                                                                                                               ~
                                                                                                               ~.
                                                    .
                                                            -                                                  ~
                                                                                                               ~
               (k)     Whether, and to what- extent, clfiss members are entitled to equitable relief,          CD
                                                                                                               C--

                       including declaratory relief, a. p3reliminary injunction, and/or permanent              ~
                                                                                                               r~
                                                                                                               0
                                                                  ,                     •                      a
                       injunction.                                                                             ~
                                                                                                               ~
                                                                                                               ~

       58.     Tvnicality — IVio. R. Civ: P. 52.08(a)(3); Fed. R. Civ. P. 23(a)(3). Plaintiff's                ~

claims are typical of the claims of the pijtative classes he. seeks to represent. The factual and legal        ~
                                                                                                               L

bases of PBR's liability to Plaintiff is the same for al1 putative class members: (i) PBR violated             W
                                                                                                               0

the TCPA by using an automatic telephotie dialing systein fo send text messages without obtaining              o
                       ,
                                                                                                               ~

prior express written consent; (ii) PBR violated the TCPA by sending multiple promotional text                 CD
                                                                                                               N
                                                                                                               N
messages without complying with the' requirements of 47 U.S.C. § 227(c) and 47 C.F.R. §                        -0
                                                                                                               rt~


64.1200(d).

       59.     Adequacy of Representation — Mo. R. Civ. P. 52.08(a)(4): Fed. R. Civ. P.

       . Plaintiff will fairly and adequately protect-the interests of the putative class members.
23(a)(4)

Plaintiff has no interests that might conflict with the interests of the putative class members.

Plaintiff will pursue the claims vigorously, arid Plaintiff has retained counsel competent and

experienced in TCPA class actions and cUznplex litigation.

        60.    Superiority — Mo. R. Civ. P. 52.08(lb)(3); Fed. R. Civ. P. 23(b)(3). A class action

is superior to all other available means for the fair and efficient adjudication of this controversy.

The damages or other financial detriment suffered by individual class members is small compared

with the burden and expense that would be entailed by individual litigation of their claims against

PBR. It would thus be virtually impossible for class members, on an individual basis, to obtain

effective redress for the wrongs done to them. Furthermoro, even if class members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judginents arising from the same set of facts.



                                                  14


       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 14 of 27
Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual managerrient difficulties

under the circumstances here.

                                       COUNTI
                   VIOLATIONS OF TxE TCPA: 47 U.S.C. § 227(b)(1)(A)(rif)

       61.     Plaintiff restates and incorporates by reference all paragraphs of this Petition,

including all subparagraphs thereof. -

       62.     PBR and/or its agents employed an ATDS to send non-emergency text messages,

automatically and without human intervention, to the cellular or wireless telephones of Plaintiff

and the members of 227(b)(1)(A)(iii) Class.

       63.     PBR requested, and obtained, the cellular telephone numbers of Plaintiff and many

of the 227(b)(1)(A)(iii) Class members as a condition to providing its goods and services.

       64.     PBR never obtained prior express consent in writing, or otherwise, advising

Plaintiff or the members of the 227(b)(1)(A)(iii) Class that it intended to send autodialed,

advertising, and/or telemarketing text messages to their cellular or wireless telephones.

       65.     As a result of PBR's conduct and pursuant to Section 227(b)(3) of the TCPA,

Plaintiff and the 227(b)(1)(A)(iii) Class were harmed and are entitled to a minimum of $500 in

damages for each unlawful text message.

       66.     Plaintiff and the 227(b)(1)(A)(iii) Class are also entitled to an injunction against

future calls. 47 U.S.C. § 227(b)(3).

       67.     PBR's text messages were willful and knowing, in that PBR knew it was obtaining

and storing cellular telephone numbers and employing equipment that would send autodialed,


                                                15

      Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 15 of 27
advertising, and/or telemarketing text messages to stich numbers; PBR intended that such

equipment would in fact send automated text messages containing its brand name and location,

and promoting specials and events at PBR; :ind PBR knew that it had not obtained prior express

consent, in writing or otherwise, from Plaintiff or any of the putative class inembers to send such

text messages.
                                            ,
       68.       "Willful ... means that the vidlator khew that he was doing the act in question. ...

A violator need not know that his action or inaetion constitutes a violation; ignorance of the law is

not a defense or mitigating circumstance:' In re Dynasty Mtg., L.L.C., 22 FCC Rcd. 9453, 9470

& fn. 86 (May 14, 2007) (citations omitted).

       69.       Accordingly, the Court should treble the amount of statutoty damages available to

Plaintiff and the 227(b)(1)(A)(iii) Class and award $1,500 for each text message sent in violation

of the TCPA.

       WHEREFORE, Plaintiff, individually and r)n behalf the 227(b)(1)(A)(iii) Class, seeks

$1,500 per violation of the TCPA; a cieclaratioii that PBR's telemarketing methods, acts and

practices herein violate the TCPA, 47 U,S.C. § 227, et seq.; an injunction prohibiting PBR from

continuing to engage in. such unlawful it.kethods, acts, and practices; and attorneys' fees and costs.

                                                OUNT II
             VIOLATIONS OF TIIE TCPA: 47 U.S.C. § 227(c)9 47 C.F.R. § 64.1200(d)

       70.       Plaintiff restates and incorporates by reference all paragraphs of this Petition,

including all subparagraphs thereof.

       71.       PBR's text messages were made for a commercial purpose, in that they contain its

brand name and location, they promote specials and events at PBR, and/or they encourage Plaintiff

and the putative class members to visit PBR with their friends or associates.

       72.       PBR sent more than one advertising arid/or telemarketing text message within any


                                                  1'6


       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 16 of 27
twelve-month period to Plaintiff and the 64.1200(d) Class even though PBR did not first institute

procedures for initiating telemarketing calls or text messages that meet (or exceed) the following

minimum standards:

               •      Written policies and procedures, available upon demand, for
                      maintaining a do-not-call list;

               •      Policies and procedures for the training of personnel engaged in any
                      aspect of telemarketing, on the existence and use of the do-not-call
                      list;

               •      Policies and procedures for the recording of any request not to
                      receive calls, at the time ' the request is made, including . the
                      subscriber's name, if provided, and telephone number, and honoring
                      any such requests within a reasonable time from the date such
                      request is made.

              •       Policies and procedures for employing a version of the internal do-
                      not-call list containing numbers updated no more than 30 days prior
                      to the date any call is made;

              •       Policies and procedures for providing the called party with the name
                      of the individual caller, the name of the person or entity on whose
                      behalf the call is being made, and a telephone number or address at
                      which the person or entity may be contacted; and

              •       Policies and procedures for maintaining records documenting this
                      process, for a period of not less than 5 years.

       73.    On information and belief, PBR is not a tax-exempt nonprofit organization and is

therefore required to comply with the minimum standards set forth in 47 C.F.R. § 64.1200(d). See

47 C.F.R. § 64.1200(d)(7).

       74.    On May 21, 2018, Plaintiff demanded a copy of PBR written policies and

procedures for ensuring compliance with the TCPA, but Defendant did not respond to Plaintiff's

request.

       75.    On information and belief, PBR did not implement any of the minimum standards

required by 47 C.F.R. § 1200(d)(1)-(6).


                                               17

      Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 17 of 27
                                                                                                         m
                                                                                                         m
                                                                                                         ~
                                                                                                         -~
                                                                                                        •o
                                                                                                         0
                                                                                                         n'
                                                                                                        ~
                                                                                                        T
                                                                                                         (D
        76.    PBR's text messaps -do not $ufficiently idefttify the name of the individual caller,      Q
                                                                                                         L
                                                                                                         w
and do not provide a(working) telephone nuniber or addxess at which the person or entity may be          ~
                                                                                                         ~
                                                                                                         ~
                                                                                                         0
                                                                                                         ~
contacted.                                                                                               ~
                                                                                                         ~
                                                                                                         ~
                                                                                                         ~
        77.    As a result of PBR's conduct..and pursuarft to Section 227(c)(5) of the TCPA,             ~
                                                                                                         ~
                                                             ;.                                          0
Plaintiff and the 64.1200(d) Class were harmed and aro- entitled to a minimum of $500 in damages        ~
                                                                                                        L
                                                                                                         C:
                                                                                                        1<
for each unlawful text message.                                                                          w
                                                                                                         0
                                                                                                         N
        78.    Plaintiff and the 64.1200(d) C'lass are also erititled to an injunction against future    0
                                                                                                         co

calls. 47 U.S.C. § 227(c)(5).                                                                            0
                                                                                                         V
                                                                                                         N
                                                                                                         N
        79.    PBR's text messages were willful and knowing, in that PBR knew it was sending             -o
                                                                                                         ;i~

advertising and/or telemarketing text messages to the cellular telephone numbers of Plaintiff and

the class members without first implementirig procedures required by 47 C.F.R. § 64.1200(d), but

PBR chose to send such text messages anyways:

        80.    "Willful ... means that the violator knew that he was doing the act in question. ...

A violator need not know that his action or inaciion constitutes a violation; ignorance of the law is

not a defense or mitigating circumstance:' In re Dynasty Mtg., L.L.C., 22 FCC Rcd. 9453, 9470

& fn. 86 (1Vlay 14, 2007) (citations omitted).

        81.    Accordingly, the Court should treble the amount of statutory damages available to

Plaintiff and the 64.1200(d) Class and award $1,500 for each text message sent in violation of the

TCPA.

        WHEREFORE, Plaintiff, individually and on behalf the 64.1200(d) Class, seeks $1,500

per violation of the TCPA; a declaration that PBR's telemarketing methods, acts and practices

herein violate the TCPA, 47 U.S.C. § 227, et seq.; an injunction prohibiting PBR from continuing

to engage in such unlawful methods, acts, and practices; and attorneys' fees and costs.



                                                 19


      Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 18 of 27
                                           JURY DEMAND

       Plaintiff demands a trial by jury of all claims that are so triable.


Dated: July 30, 2018                                   Respectfully submitted,

                                                        /s/ Bill Kenney
                                                       William C. Kenney Mo. Bar No. 63001
                                                       BII,L KENrrEY LAw FmM, LLC
                                                       1100 Main Street, Suite 1800
                                                       Kansas City, MO 64105
                                                       Telephone: (816) 842-2455
                                                       Facsimile: (816) 474-8899
                                                       Email: bkenney@billkenneylaw.com

                                                       and

                                                       Ari N. Rodopoulos Mo. Bar No. 58777
                                                       WooD LAw FmM, LLC
                                                       1100 Main Street, Suite 1800
                                                       Kansas City, MO 64105-5171
                                                       T: (816) 256-3582
                                                       F: (816) 337-4243
                                                       Email: ari@woodlaw.com

                                                       Attorneys for Plaintiff and all others
                                                       similarly situated




                                                 19

      Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 19 of 27
2/11/2019                                                             Case.net: 1816-CV19880 - Docket Entries




                                                                                              Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                            GrantedPublicAccess       Logoff WJAMESFOLAND

                        1816-CV19880 - ANDY DOOHAN V CTB INVESTORS, LLC (E-CASE)


                                     This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                               Display Options:
                                                                Descending                                                        All Entries
 Click here to Respond to Selected Documents
                                                                                                Ascending


  01/10/2019           Summons Issued-Circuit
                       Document ID: 19-SMCC-351, for CTB INVESTORS, LLC.

  01/04/2019           Alias Summons Requested
                       Request for Alias Summons.
                         Filed By: WILLIAM CHARLES KENNEY
                         On Behalf Of: ANDY DOOHAN

  12/31/2018           Judge Assigned
                       Transfer from Judge David M. Byrn, Division 3, to Judge John Torrence, Division 14, per Administrative
                       Order 2018-147.

  12/10/2018           Case Mgmt Conf Scheduled
                           Scheduled For: 03/06/2019; 8:30 AM ; JOHN M. TORRENCE; Jackson - Kansas City
                       Order After Case Mgmt Conf
                       Motion Denied
                           Associated Entries: 11/30/2018 - Motion for Continuance
                       Order

  12/06/2018           Case Mgmt Conf Held
                           Scheduled For: 12/06/2018; 1:30 PM ; DAVID MICHAEL BYRN; Jackson - Kansas City

  11/30/2018           Motion for Continuance
                       Motion for Continuance of Case Management Conference; Proposed Order for Continuance of CMC.
                         Filed By: WILLIAM CHARLES KENNEY
                         On Behalf Of: ANDY DOOHAN
                         Associated Entries: 12/10/2018 - Motion Denied

  08/06/2018           Correspondence Sent
                       Mailed Notice and Petition to Attorney General by First Class Mail on August 6, 2018
                       Summons Issued-Circuit
                       Document ID: 18-SMCC-7986, for CTB INVESTORS, LLC.
                       Case Mgmt Conf Scheduled
                           Associated Entries: 12/06/2018 - Case Mgmt Conf Held
                           Scheduled For: 12/06/2018; 1:30 PM ; DAVID MICHAEL BYRN; Jackson - Kansas City

                       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 20 of 27
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                           1/2
2/11/2019                                                  Case.net: 1816-CV19880 - Docket Entries
  07/30/2018          Request for Jury Trial Filed
                          Filed By: WILLIAM CHARLES KENNEY
                      Judge Assigned
                      Filing Info Sheet eFiling
                          Filed By: WILLIAM CHARLES KENNEY
                      Summ Req-Circuit Pers Serv
                      Request for Service.
                        Filed By: WILLIAM CHARLES KENNEY
                        On Behalf Of: ANDY DOOHAN
                      Pet Filed in Circuit Ct
                      Class Action Petition for Damages.
 Case.net Version 5.14.0.6                                 Return to Top of Page                     Released 12/31/2018




                      Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 21 of 27
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                              2/2
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19237452
Notice of Service of Process                                                                            Date Processed: 01/18/2019

Primary Contact:           Keith Hudolin
                           The Cordish Company
                           601 E Pratt St
                           Ste 600
                           Baltimore, MD 21202-3118

Electronic copy provided to:                   Allison Varlan
                                               Will Scrivener

Entity:                                       CTB Investors, LLC
                                              Entity ID Number 2801976
Entity Served:                                CTB Investors, LLC dba: PBR Big Sky Cowboy Bar
Title of Action:                              Andy Doohan vs. CTB Investors, LLC d/b/a PBR Big Sky Cowboy Bar
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Jackson County Circuit Court, MO
Case/Reference No:                            1816-CV19880
Jurisdiction Served:                          Missouri
Date Served on CSC:                           01/17/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Bill Kenney
                                              816-842-2455

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                    Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 22 of 27
                 IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY,IVIISSOURI
a
 Judge or Division:                                                Case Number: 1816-CV19880
 JOI IN M. TORRENCE
 Plaintiff/Petitioner:                                           Plaintiffls/Petitioner's Attorney/Address
 ANDY DOOIIAN                                                    WILLIAM CI-IARLES KENNEY
                                                                 1100 Main Street
                                                                 SUITE 1800
                                                            vs. KANSAS CITY, MO 64105
 Defendant/Respondent:                                           Court Address:
 CTB INVESTORS, LLC                                              415 E 12t1i
 DBA: PBR BIG SKY COWBOY BAR                                     KANSAS CITY, MO 64106
 Nature of Suit:
 CC Otlier Tort                                                                                                                         File
                                                                Summons in Civil Case
      The State of Missouri to: CTB INVESTORS, LLC
                                 DBA: PBR BIG SKY COWBOY BAR
  R/A CSC-LAWYERS INC SERVICE CO
  221 130L1VAR ST
  JEFFERSON CITY, MO 65101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
            OiRT p~                    which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
          ~ -;v~% •• -'°~% G           above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                          o            file your pleading, judgment by default may be taken agains       for thp _ rAftef demanded in the petition.
                                                    10-.IAN-2019
                      "                                  Date                                                    ~ Clerk
         JACICSON COUNTY               Further Information:

                                                              Sheriff s or Server's Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
      ❑ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
      ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                  a person of the Defendant's/Respondent's family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
      ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                                (name)
      ❑ other
     Served at                                                                                                                            (address)
    in                                          (County/City of St. Louis), MO, on                                (date) at                     (time).

                       Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                     Must be sworn before a notary public if not served by an authorized officer:
                                     Subscribed and sworn to before me on                                              (date).
             (Seal)
                                    My commission expires:

      Sheriff s Fees
      Summons                      $
      Non Est                      $
      SherifPs Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                             miles @ $.       per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Su reme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 19-SMCC-351 1 of 1Civi1 Procedure Fonn No. 1, Rules 54.01— 54.05,
                                                                                                    54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
                       Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 23 of 27
                 IN TfIE 16TH JUDICIAL CIRCUIT COUIgT, JACKSON COUNTY, MISSOUItI

Judge or Division:                                                   Case Number: 1816-CV19880
DAVID MICHAEL BYRN
Plaintiff/Petitioner:                                               Plaintiff's/Petitioner's Attorney/Address
ANDY DOOIIAN                                                        WILLIAM CHARLES KENNEY
                                                                    1100 Main Street
                                                                    SUITE 1800
                                                               vs. KANSAS CITY, MO 64105
Defendant/Respondent:                                               Court Address:
CTB INVESTORS, LLC                                                  415 E 12th
DBA: PBR BIG SKY COWBOY BAR                                         KANSAS CITY, MO 64106
Nature of Suit:
CC Other Tort                                                                                                                               File
                                                                   Summons in Cidil Case
     The State of Missouri to: CTB INVESTORS, LLC
                                DBA: PBR BiG SKY COWBOY BAR
  R/A CSC-LAWYERS INC SERVICE CO
  22113OL1VAR ST
  JEFFERSON CITY, IVIO 65101

         COURTSEAL OF                            You are summoned to appear before this court and to fde your pleading to the petition, a copy of
               O )RT pF                    which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
              G..,>..r c;.,.
          ~ k w•• -~.~ 2i                  above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                           file your pleading, judgment by default may be taken agains       for th(LrAfief demanded in the petition.
         r         '`
                  ~,~
                   }           c
          v                ~~                          06-AUG-2018                                                   0
                                                            Date                                                         Clerk
         JACIfSONCOUNTY                    FurtherInformation:

                                                             Sheriff s or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
     ❑ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
     ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                  a person of the Defendant's/Respondent's family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
     ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                                    (name)                                                         (title).
      ❑ other
    Served at                                                                                                                                 (address)
    in                                              (County/City of St. Louis), MO, on                                   (date) at                   (time).

                           Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                         Must be sworn before a notary public if not served by an authorized officer:
                                         Subscribed and sworn to before me on                                              (date).
               (Seal)
                                        My commission expires:
                                                                      Date                                    NotarY Public
     Sheriff s Fees
     Summons                      $
     Non Est                      $
     Sheriff's Deputy Salary
     Supplemental Surcharge       $    10.00
     Mileage                      $                             miles @ $.       per mile)
     Total                        $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Su reme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 18-SMCC-7986 1 of 1Civi1 Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                    54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
                           Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 24 of 27
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16'h Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court's website for instructions on how to assemble the service packets at:

16thcircuit.org —> Electronic Filing Information —> Required Documents for Service — eFiled cases ~
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information - Attorney
          Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 25 of 27
e
_' _ ' ti'
          .,




                  IN THE 16TH JUDICIAL CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                           AT KANSAS CITY

                ANDY DOOHAN, individually and
                on behalf of all others similarly situated,

                                          Plaintiff,                Case No.: 1816-CV19880

                vs.



                                                                    Division: 14
                CTB INVESTORS, LLC
                d/b/a PBR BIG SKY COWBOY BAR

                                          Defendant.




                                           REQUEST FOR ALIAS SUMMONS

               TO: CLERK OF THE COURT

                      Plaintiff requests that the Clerk of the Court issue an alias summons for Defendant in the

               above-captioned cause of action, so that the Cole County Sheriff s Office can serve Defendant's

               Registered Agent as follows:


                      CTB INVESTORS, LLC
                      R/A: CSC-Lawyers Incorporating Service Company
                      221 Bolivar Street
                      Jefferson City, MO 65101




                      Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 26 of 27
r... . - 'i•




               Dated: January 4, 2018                             Respectfully submitted,

                                                                   /s/ Bill Kennev
                                                                  William C. Kenney Mo. Bar No. 63001
                                                                  Bu,L KErrrrEY LAw Fmm, LLC
                                                                  1100 Main Street, Suite 1800
                                                                  Kansas City, MO 64105
                                                                  Telephone: (816) 842-2455
                                                                  Facsimile: (816) 474-8899
                                                                  Email: bkenney@billkenneylaw.com
                                                                   Attorneys for Plaintiff and all others
                                                                   similarly situated


                                              CERTIFICATE OF SERVICE

                      I hereby certify that, on January 4, 2019, the foregoing document was electronically filed

               with the Court's Electronic Filing System and will be served electronically on all registered

               attorneys of record, with a copy to be served on Defendant's registered agent with the summons

               and all pleadings.

                                                                    /s/ Bill Kenney
                                                                   William C. Kenney




                                                              2

                     Case 4:19-cv-00111-FJG Document 1-1 Filed 02/14/19 Page 27 of 27
